61424: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61424


Short Caption:HARRIS (CHARLES) VS. STATEClassification:Criminal Appeal - Other - Other/Proper Person


Related Case(s):56545, 60289, 64736


Lower Court Case(s):Clark Co. - Eighth Judicial District - C264189Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/30/2012How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles B. Harris
					In Proper Person
				


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



14-19228: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/07/2012Filing FeeAppeal Filing fee waived.  Criminal.


08/07/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.12-24872




09/07/2012Order/ProceduralFiled Order/Transmit Record. Record due: 60 days.12-28286




09/13/2012MotionReceived Proper Person Motion to Consolidate Case nos. 60289/61424.


10/01/2012MotionReceived Proper Person Motion for Correction and Review of Facts and Information Indicating District Court's Abuse or Discretion in Denying Motion to Withdraw Pleas in Lieu of Evidentiary Hearing.


10/12/2012Notice/IncomingReceived Proper Person Notice - Review of Facts Pertinent to Actual Innocence.


10/16/2012Notice/IncomingReceived Proper Person Notice - For Consideration of Appeal in Connection with the United States Supreme Court's Decision in the Case of Missouri vs Frye (2012).


10/30/2012Record on Appeal DocumentsFiled Record on Appeal Vol 1.12-34118




10/30/2012Record on Appeal DocumentsFiled Record on Appeal Vol 2.12-34119




10/30/2012Record on Appeal DocumentsFiled Record on Appeal Vol 3.12-34120




10/30/2012Case Status UpdateSubmitted for Decision.


11/01/2012Notice of Appeal DocumentsFiled Documents from District Court Clerk - Pre-Sentence Investigation (PSI) Report (SEALED).


11/15/2012MotionReceived Proper Person Motion Re: Appellant Charles B. Harris #96523, Pro Per, Supreme Court Case No.'s 60289 and 61424, and District Court Case No. C264188 For Dismissal of Charges.


03/01/2013Letter/IncomingReceived Proper Person Letter Re: Appellant Charles B. Harris #96523 Pro Per, Supreme Court Case No. 61424, District Court Case No. C264189 for Consideration of Appeal In Connection with this Instant Letter.


03/08/2013Letter/IncomingReceived Proper Person Letter Re: Appellant Charles B. Harris, #96523 Pro Per Supreme Court Case No. 61424. District Court Case No. C264189 For Reversal of Convictions.


03/25/2013Other Incoming DocumentReceived Proper Person Document. For Review of Counsel's RACIAL PREJUDICE...CONFLICT OF INTEREST AND PERJURY in the RECORD ON APPEAL.


06/12/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn8[We have reviewed all documents that Harris has submitted in proper person to the clerk of this court in this matter, and we conclude that no relief based upon those submissions is warranted." Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Douglas/Cherry. Saitta, J., concurring. 130 Nev. Adv. Opn. No. 47. EN BANC14-19228




07/07/2014RemittiturIssued Remittitur.14-21966




07/07/2014Case Status UpdateRemittitur Issued/Case Closed.


07/22/2014RemittiturFiled Remittitur. Received by District Court Clerk on July 15, 2014.14-21966